Citation Nr: 0715259	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-11 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for chronic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The veteran was most recently afforded a VA examination to 
determine the degree of severity of his dermatitis in 
September 2003.  At that time, the service-connected 
disability was noted to involve less than 5 percent of the 
total body surface.  Later VA outpatient records suggest that 
the condition has increased in severity since the VA 
examination.  Moreover, the veteran alleges that the 
condition involves more than 5 percent of his total body 
surface.  In light of these circumstances, the Board has 
determined that the veteran should be afforded another VA 
examination.

Furthermore, while this case is in remand status, the RO or 
the Appeals Management Center (AMC) should provide the 
veteran with all required notice, to include notice 
concerning the effective-date element of the claim in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any pertinent evidence, it should 
so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
outpatient records for the period since 
November 2004.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected chronic dermatitis.  

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected dermatitis.  
To the extent possible the manifestations 
of the service-connected disability 
should be distinguished from those of any 
other disorders present.  Any indicated 
studies should be performed.  

The examiner should indicate the 
percentage of the entire body affected by 
the service-connected disability and the 
percentage of exposed areas, if any, 
affected by the service-connected 
disability.  The examiner should also 
comment on the duration and frequency of 
any systemic therapy required.  

The rationale for all opinions expressed 
should also be provided.
 
5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


